Appellant brought this action in the circuit court of Smith county against appellees to recover the balance of the purchase price of a cash register theretofore sold by appellant to appellees. The trial resulted in a verdict and judgment for appellees, from which judgment appellant prosecutes this appeal.
Appellees defended the action upon the ground that there had been a novation of the obligation sued on, by the terms of which novation appellant had released appellees from the obligation and accepted in their stead one G.C. Stringer. To establish that defense, the evidence tended to show the following facts:
Appellees were doing business at Mize, under the name of Mize Motor Company, and brought from appellant, through its traveling salesman, M.J. McCool, a cash register. The sale contract was evidenced by a written order signed by appellees, which order recited that it was subject to the approval of appellant, and a note for the purchase money. Some months after the purchase of the cash register, appellees sold out the business of the Mize Motor Company to G.C. Stringer, and among the assets sold to Stringer was the cash register in question. It was agreed between appellees and Stringer that the latter would pay appellant the balance due on the cash register, and this agreement was a part of the consideration which Stringer agreed to pay appellees for the business and assets of the Mize Motor Company. Something like ten or fifteen days after that sale and transfer had taken place, M.J. McCool, traveling salesman of the appellant, appeared at Mize, and was informed as to the sale of the business of the Mize Motor Company to Stringer and the terms of the sale, including the fact that Stringer had agreed to pay appellant the balance due on the cash register. McCool agreed to the new arrangement and promised to have *Page 399 
appellant cancel and surrender to appellees their note for the unpaid purchase money, as well as the written order for the cash register. Appellant refused to confirm the novation made by McCool; on the contrary, it repudiated it by bringing this action.
The evidence showed that McCool was a mere traveling salesman, soliciting orders for cash registers for appellant, subject to its approval. It devolved upon appellees to show by evidence that McCool in making the new contract was either expressly authorized so to do by appellant, or was acting within the apparent scope of his authority. There was no such evidence in the case. Unless expressly authorized by his principal, a traveling salesman or "drummer" has authority only to solicit orders and transmit the same to his principal for approval. He cannot make an absolute contract of sale, and the authority of an agent cannot be proved by the mere statement of the agent. Becker Co. v. Clardy,96 Miss. 301, 51 So. 211, Ann. Cas. 1912B, 355; Cape County Sav.Bank v. Gwin-Lewis Grocery Co., 123 Miss. 443, 86 So. 275.
It follows from these views that the court erred in refusing appellant's request for a directed verdict.
Reversed, and judgment here for appellant.
Reversed.